Exhibit 10.1
[***] Portions of this exhibit have been omitted and filed separately with the
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.
Seattle Seahawks
Amended Sponsorship Agreement
     This Sponsorship Agreement (the “Agreement”), which takes effect on
July 15, 2009 and supersedes the Sponsorship Agreement dated July 1, 2007 (the
“Effective Date”) and continues through June 30, 2012, is made among the
following parties:

  •   JONES SODA CO., a Washington corporation (“Jones”);     •   FOOTBALL
NORTHWEST, LLC d/b/a Seattle Seahawks, a Washington limited liability
corporation (the “Team”), which owns and operates the Seattle Seahawks, a
National Football League team; and     •   FIRST & GOAL, INC., a Washington
corporation (“FGI”), which operates Qwest Field and Events Center (“Facility”).

The term “FNW/FGI” refers to Team and FGI, collectively. For other defined terms
below, see Exhibit A.
Background
Subject to the terms and conditions of this Agreement, Jones wishes to obtain
exclusive Beverage availability, advertising and promotional rights for products
marketed under Marks owned by or licensed to Jones in connection with the Team
and the Facility. FNW/FGI wishes to have Jones as a sponsor for the Team and the
Facility. Jones’s rights under this Agreement apply to all pre-season, regular
season, and post-season Team games and activities, as well as to all other
events and activities held at the Facility.
Terms and Conditions

1.   Beverage Rights

FNW/FGI grants Jones the following Beverage availability rights and Beverage
merchandising rights:

1.1   Beverage Availability. Except as provided by Section 1.3, only Jones
Beverages can be sold, dispensed, or served at the Facility. All Jones
Beverages, sold, dispensed, or served at the Facility must be bought from Jones,
either directly or with a bottler or distributor acting as Jones’s agent.
FNW/FGI will supply cups and lids and carbon dioxide. FNW/FGI will determine, in
consultation with Jones and FNW/FGI’s concessionaire, the Jones Beverages to be
sold at the Facility, and the package forms and volume sizes for those Jones
Beverages. FNW/FGI will make Jones Beverages available for sale at the

 



--------------------------------------------------------------------------------



 



    Facility in all package forms determined in good faith by Jones and FNW/FGI,
through hawking, carts, kiosks, vending machines and any other means determined
by FNW/FGI and approved by Jones. If Jones decides to offer a souvenir cup
containing Seahawks and Jones Marks, both parties shall agree on the size and
graphics on the cup and said souvenir cup expense, including design, manufacture
and delivery, will be at Jones sole expense. Jones will be responsible for the
cost of labor and materials to retrofit fountain dispensers as set forth on
Exhibit H attached hereto, as well as providing coolers to store Jones Beverages
at the points of sale indicated on Exhibit H.       The bottle pricing and
fountain pricing to be charged to FNW/FGI in connection with Jones distribution
activities above shall be reviewed each year by the parties to determine if an
adjustment is necessary using factors such as pricing offered to similar
customers purchasing under similar volumes and retention of profit margins. In
the event that other Jones Beverages are sold at the Facility pursuant to the
terms of this Agreement, the price for each such Jones Beverage shall be agreed
upon by the parties, which price will be reviewed each year after the initial
year of sales.   1.2   Beverage Merchandising. Jones has the right to
merchandise Jones Beverages at the Facility, including without limitation the
following specific rights:

  (A)   Point-of-Sale Advertising. Jones identified materials promoting Jones
Beverages at the point of sale (e.g., concession stands, food service & dining
locations) must be clearly visible to the purchasing public and must be
displayed in a manner and location mutually agreed upon by FNW/FGI and Jones.  
  (B)   Concession and Menuboard Advertising. Marks of Jones Beverages must be
prominently listed on all menuboards in all food and refreshment outlets (e.g.,
concession stands and food service areas) as mutually agreed upon by FNW/FGI and
Jones. If the Facility’s menuboards have photo translites, FNW/FGI will ensure
that advertising provided by Jones and depicting Jones Beverages appears in at
least one translite in each menuboard at FNW/FGI’s sole expense.     (C)  
Approved Packaging. All Beverages served, sold, or dispensed at the Facility
must be done so in Jones’s packaging or in cups designed or approved in writing
by Jones and FNW/FGI. Jones has the right to develop a souvenir bottle. Such
souvenir bottle may contain a joint Jones/Team logo, as may be mutually agreed
by the parties hereto.     (D)   Alternate Distribution. FNW/FGI will sell
Beverages using Jones trademarked and provided materials, such as hawking trays,
kiosks, themed mobile/push carts and themed umbrellas, as mutually agreed upon
between Jones and FNW/FGI and at Jones’ sole expense.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



  (E)   FNW/FGI Cooperation. FNW/FGI must use its best efforts to promote the
sale, distribution, and pervasive availability at the Facility of Jones
Beverages, through the use of mobile carts, kiosks and other reasonable methods.

1.3   Permitted Exceptions for Other Beverages. FNW/FGI or FNW/FGI’s
concessionaire may serve, sell or dispense on premises: (i) milk based
Beverages, branded or unbranded; (ii) branded or unbranded fresh brewed hot tea;
(iii) branded cocktail juices served with liquor or intended to be mixed with
liquor at the Facility; (iv) branded or unbranded juices and/or fresh squeezed
juices and lemonades served at catered events at the Facility; (v) unbranded or
branded fresh brewed hot coffee or cold coffee beverages; (vi) branded or
unbranded energy drinks and (vii) branded or unbranded bottled water, which may
be marketed with the Team Marks and/or the Facility Marks.   2.   Sponsorship
and Trademark Rights

FNW/FGI grants Jones the following sponsorship and trademark rights throughout
the term of the Agreement:

2.1   General Sponsorship Designation. Jones may promote, both in the Facility
and outside the Facility, the fact that Jones is a sponsor of Team and the
Facility and that Jones Beverages are available at the Facility. This promotion
may occur in advertising (including television, radio, internet, print and all
other media), on packaging (including bottles and containers), and at the point
of sale of any Jones Beverages. FNW/FGI will cooperate with Jones in conducting
promotional activities — both in the Facility and outside it — designed to
promote Jones’s rights with respect to Team, the Team and Facility Marks, and
the Facility.   2.2   Licenses to Use Team and Facility Marks.

  (A)   License to Use Team Marks. Subject to Team’s approval rights in
Section 4.2, Team grants Jones a license to use the Team Marks [***] for the
purposes of promoting Jones Beverages, in any Jones designated advertising or
promotional activities or materials, including, without limitation, on Jones
Beverage packaging, point-of-sale, and electronic, print, internet or other
media. The parties agree that the license granted by Team to Jones under this
Section 2.2(A) will be exclusive with respect to Beverages, other than as set
forth in Section 1.4 regarding energy drinks for 2007.     (B)   License to Use
Facility Marks. Subject to FGI’s approval rights in Section 4.2, FGI grants
Jones a license to use the Facility Marks [***] for the purposes of promoting
Jones Beverages, in any advertising or promotional activities or materials,
including, without limitation, on Jones Beverage packaging, point-of-sale, and
electronic, print, internet or other media. The parties agree that the license
granted by FGI to Jones under this Section 2.2(B) will be exclusive with respect
to Beverages.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

3



--------------------------------------------------------------------------------



 



  (C)   What the Licenses Allow. Each license gives Jones the right to use the
licensed Marks in advertising and promotions relating to Jones Beverages,
including, without limitation, with Jones’s distributors and customers by
displaying the licensed Marks with Jones’s customers’ trademarks, logos and
branded products in or on all advertising, promotional and packaging materials
or activities, so long as the licensed Marks appear with Jones’s Marks, and
Jones’s distributors and customers are not depicted as sponsors of Team or the
Facility unless they are in fact sponsors of Team or the Facility, as
applicable.         Jones’s customer use rights under this Agreement apply to
Jones’s customers in all channels of trade, including, without limitation, the
following: (i) grocery stores; (ii) mass merchandise stores; (iii) convenience
stores; (iv) oil and gas/petroleum stores; (v) quick serve restaurants (“QSR”)
and (vi) casual dining restaurants. Notwithstanding the foregoing, if Team has a
sponsor in the above listed channels, Jones agrees to bring any proposed
customer-specific promotion in such channels to such Team sponsor prior to
offering such proposed promotion to other customers in such channels; provided
that such requirement shall not apply under any circumstances to channel-wide
promotions in any retail channel. For example, Jones may run a promotion with
all grocery stores in the region, including a Team sponsor, without first
offering the promotion exclusively to the Team sponsor.         Because they are
included in the sponsorship Fees, the parties agree that no separate royalty or
license fee will be charged to Jones or its customers for using the licensed
Marks in the above manner. Each license applies to all preseason,
regular-season, and postseason activities, as well as to special events.

3.   Other Promotional and Advertising Rights

FNW/FGI grants Jones the following promotional and advertising rights throughout
the term of the Agreement:

3.1   Specific Promotional Rights. FNW/FGI grants Jones the right to promote
Jones Beverages with respect to Team, the Facility, and the Team Marks and the
Facility Marks. FNW/FGI must use its best efforts to support Jones’s promotional
activities under this Agreement.       At Jones’s request, each year, FNW/FGI
and Jones will engage in promotional activities in order to establish and
promote Jones’s sponsorship association with Team, the Facility, the Team Marks,
and the Facility Marks. Jones also has the right to conduct the specific
promotions set forth in Exhibit B.   3.2   Bottle and Packaging Customization.
FNW/FGI and Jones agree that Jones has the right to customize bottles with Team
Marks, which shall be mutually acceptable to both parties. FNW/FGI and Jones
have the right to create and promote Jones bottle campaigns using Seahawks
players in accordance with the NFL Players Association guidelines.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

4



--------------------------------------------------------------------------------



 



    [***] will work with [***] to [***] in [***] at [***] in each Contract Year.
If [***] desires to engage in promotions in any Contract Year such that the
[***] of [***] exceed [***], [***] will be responsible for payment of such
[***].

3.3   Signage for Products. Jones is entitled to have permanent signage in the
Facility for Jones Beverages, as described in Exhibit C. The initial production
and installation costs of such signage will be paid by FNW/FGI. Any changes or
modifications to such signage will be paid by Jones. Jones will specify the
advertising message and graphics for its signage. All other aspects of the
design, construction, and general appearance of the signage must meet Jones’s
reasonable specifications.       During the Term, the Facility may be host to up
to three (3) Special Events (as defined below) each Agreement Year as provided
below, wherein a competitor of Jones may present an event being held in the
Facility, or place temporary advertising for Competitive Products on the stage.
The total number of days in any Agreement Year in which a competitor’s signage,
advertising, or trademark displays for Competitive Products is displayed at
Special Events in the Facility shall not exceed ten (10) days. Notwithstanding
the foregoing, any professional or college team playing its home games at the
Facility other than the Seahawks shall have the ability to obtain a beverage
sponsor other than Jones and engage in temporary (event only) sponsorship at the
Facility for the home games, including, but not limited to uniforms, field
signage, LED signage, public address announcements, programs and video boards.  
    The parties agree that FNW/FGI shall not be in breach of any obligation
hereunder as a result of hosting the events referred to in the preceding
paragraph, provided, however, that (i) Jones’s Beverage advertising and
availability rights as provided herein shall not be otherwise affected during
such Special Events, (ii) Competitive Product signage will not be permitted,
except temporary signage during the Special Events, and (iii) no give-aways or
premium items at the Special Event shall bear Competitive Product trademarks.  
    “Special Event” shall mean and be limited to events — which may be multi-day
events — that (a) are not football- or baseball-related events (including
post-season play and bowl games), (b) are not produced by FNW/FGI or any
affiliate of FNW/FGI, and (c) are part of a multi-market pre-sponsored touring
show which is sponsored by a manufacturer, licensee or distributor of a
Competitive Product and for which advertising rights of a Competitive Product
are mandated in a master agreement between such sponsor and the athletes or
artists or promoter of the event.   3.4   No Obstruction of Signage. Jones’s
signage in the Facility must not be blocked by FNW/FGI or any third party,
except for any Major Event(s) held at the Facility wherein covering or not
displaying signage is a prerequisite for hosting the Major Event(s). Major
Event(s) is hereby defined as World Cup or International soccer matches, major
political conventions, Super Bowls, NFL Draft or events of a similar magnitude
that are not regularly scheduled at the Facility.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

5



--------------------------------------------------------------------------------



 



3.5   Obligation to Maintain Signage. FNW/FGI will install and maintain all
materials and lighting used for the signage described in Exhibit C, and the
structures supporting the signage. FNW/FGI will repair any malfunction, damage,
or destruction to the signage or supporting structures within a commercially
reasonable period. All installation, maintenance and repair will be at FNW/FGI’s
expense, except that Jones will pay the cost of installing any replacement
signage used to modify Jones’s initial advertising message or graphics.   3.6  
Media. Team will provide Jones with media advertising rights as described in
Exhibit E. Jones has the right to use the media in association with its
customers and/or in association with Team promotions   3.7   Sampling. Jones has
the right to carry out unlimited sampling activities in and around the Facility
at Seahawks home games during first season of agreement (in subsequent years
twelve (12) sampling activities in and around the Facility), provided that the
sampling sizes shall be limited to two (2) oz. or less for Seahawks or other FGI
events. Sample size restrictions will be lifted for other sampling activities in
conjunction with other non-Seahawks events. FNW/FGI reserves the right to
approve any and all sampling activities prior to execution.   3.8   Tickets and
Hospitality Rights. In each Agreement Year, Team will provide Jones, free of
charge, except as stated with regard to playoffs, with the types and quantities
of tickets and other entertainment rights described in Exhibit D, and Jones and
Team shall enter into a Suite License in the form set forth as Exhibit G.   4.  
Cooperation and Approvals   4.1   General Cooperation. FNW/FGI will cooperate in
good faith with Jones in conducting activities to promote Jones’s sponsorship
association with Team, the Facility, and the Team and Facility Marks.   4.2  
Team and FGI Approval Rights.

  (A)   Promotions. Team and FGI have the right to approve in advance the
following, as applicable: (1) the concept for any promotional activity with
respect to Team or the Facility; and (2) any materials that display any Team
Marks or any Facility Marks, but Jones has the right to use the Designations
without Team’s prior approval.     (B)   Deemed Approval. If Team or FGI, as
applicable, does not respond to a written submission for approval within ten
(10) working days after receiving it, then Jones may send notice to Team or FGI,
as applicable, that Jones has not received a response. If Team or FGI, as
applicable, still does not respond within forty-eight (48) hours of that second
notice, Jones is entitled to treat the submission as approved.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

6



--------------------------------------------------------------------------------



 



  (C)   Withholding Approval. Unless otherwise specifically provided for herein,
Team and FGI will not unreasonably withhold approval of a submission.
Withholding approval is considered unreasonable unless it is based on:

  (1)   Team’s or FGI’s, as applicable, reasonable determination that the Team
Marks or the Facility Marks have been used incorrectly in a technical sense
(such as improper color or other trademark nonconformity); or     (2)   Team’s
or FGI’s, as applicable, reasonable determination that Jones’s proposed
promotional activity or use of the Team Marks or the Facility Marks would, in
the eyes of the Facility’s patrons or the Team’s fans, reflect negatively on
Team or the Facility.

      For example, Team and FGI agree that it is unreasonable to withhold
approval of a submission that includes one of Jones’s customers or its Marks,
solely because that customer is not also a sponsor of Team or the Facility, or
because that customer operates in a trade channel where Team or the Facility
already has an exclusive or other sponsor.

5.   Exclusive Association; No Competitive Beverages

Each of the rights and licenses granted to Jones under this Agreement is
exclusive with respect to Beverages. To protect this exclusivity, FNW/FGI makes
the covenants listed below. FNW/FGI agrees that Jones has the right to assert
remedies for any breach of these covenants, regardless of whether the breach
results from the actions of a third party not under FNW/FGI’s control. The
covenants are as follows:

5.1   No Competitive Products at Facility. Except as permitted by Section 1.3,
FNW/FGI must ensure that no Competitive Products are sold, dispensed, served, or
sampled anywhere at the Facility.   5.2   No Competing Trademark Visibility.
FNW/FGI must not grant any form of trademark visibility or promotional or
advertising rights to Competitive Products except for the coffee, energy drink
or water categories as described in Section 1.3. FNW/FGI must ensure that there
is no association or appearance of an association between Team, the Facility,
the Team Marks, or the Facility Marks and Competitive Products.   5.3   No
Promotion or Advertising of Competitive Products. Except as permitted by
Section 1.3, FNW/FGI must ensure that no permanent or temporary advertising,
signage, or trademark visibility for Competitive Products is displayed at the
Facility or in connection with the Team.   5.4   No Competitive Use of the Team
Marks or the Facility Marks. FNW/FGI must not grant any advertising or
promotional rights — including use of the Team Marks or the Facility Marks — to
third parties (such as Broadcasters) in a way that permits those third

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

7



--------------------------------------------------------------------------------



 



    parties to use those rights in association with Competitive Products, except
for the coffee, energy drink, or water categories as described in Section 1.3.
But Broadcasters may sell in-game spot advertising for Competitive Products, so
long as the spots do not display or refer to the Team Marks or the Facility
Marks or otherwise associate the Team, the Facility, or the Team or Facility
Marks with Competitive Products through on-air mentions or on-screen images or
text.   5.5   No FNW/FGI Association with Competitive Products. FNW/FGI must
prevent any Team player from using the Team Marks or the Facility Marks —
including Team uniforms — to sponsor or endorse Competitive Products, with the
exception of those rights granted to Gatorade or other isotonic sports drink
brand in agreement with the NFL, now or in the future or the coffee, energy
drink or water categories as described in Section 1.3, which may include Team
trademark use, product use by Team players and coaches and sideline activation.
  5.6   No Third-Party Beverage Promotions. FNW/FGI must not grant any third
party the right to conduct promotions involving Beverages or Beverage
containers, including promotions that relate primarily to non-Beverage items but
involve a Beverage — on a branded or unbranded basis This provision applies even
if a third party promotion involves a Jones Beverage, unless Jones participates
in the promotion.

6. League Rules. Jones recognizes that Team operates under League Rules. If any
League Rules or applications of the League Rules adversely affect Jones’ rights
under this Agreement such as, by way of example only, creating an association
between Competitive Products and Team, the Facility or the Team Marks, Jones and
Team will negotiate in good faith for a reduction in the sponsorship Fees for
the remaining portion of the term of this Agreement to reflect Jones’ lost
value. If within thirty (30) days the parties have not agreed on the amount of
this reduction, the parties shall submit the matter to binding arbitration
pursuant to Section 14, including the right to request and be granted
termination. Team will promptly notify Jones of any NFL action that would
reasonably be expected to adversely affect Jones’s rights or create an
association between Competitive Products and Team, the Facility, the Team Marks,
or the Facility Marks.
7. Sponsorship Fees. In exchange for the exclusive rights and granted under this
Agreement, Jones agrees to pay FNW/FGI the sponsorship Fees described below:

         
Agreement Year 2009-2010
    [***]  
Agreement Year 2010-2011
    [***]  
Agreement Year 2011-2012
    [***]  

7.1   Fee Payment. The sponsorship Fees will be paid in four (4) equal monthly
installments due September 1, November 1, February 1 and May 1 of each Agreement
Year.   7.2   Royalty Payment. Jones shall distributes specialty packs
containing Team Marks including a preseason pack, tailgate pack and playoff pack
(“Packs”) in retail channels,

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

8



--------------------------------------------------------------------------------



 



    and on the “My Jones” feature on its website. In addition, Jones may create
and distribute a football themed specialty pack at a national level (“Generic
Packs”).

7.3   Team Sales. Jones shall provide Team with Packs as requested [***] for
sale at the Seahawks Pro Shop or on Seahawks.com.   8.   Equipment   8.1   Loan
of Equipment. During the term of the Agreement, Jones will loan FNW/FGI, [***],
the following equipment:

  (A)   Refrigeration units in the types and amounts FNW/FGI determines is
reasonably necessary to serve attendees at the Facility; and     (B)   Pre and
post-mix soft drink dispensing equipment in the types and amounts FNW/FGI
determines is reasonable to serve attendees at the Facility; and     (C)   Any
additional post-mix dispensing equipment reasonably needed to replace defective
or worn-out equipment or to equip new Facility locations mutually agreed to by
Jones and FNW/FGI.

Jones is under no obligation to supply any equipment for frozen Beverages, ice
makers or water filters. Jones is also under no obligation to supply any
fixtures which, once installed, will become a permanent part of the Facility.
The equipment provided by Jones will at all times remain the property of Jones,
and is subject to the terms and conditions of the lease agreement attached in
Exhibit F, except that [***] will be charged.

8.2   FNW/FGI’s Equipment Obligations. With respect to the equipment described
in this section, FNW/FGI will:

  (A)   upon the owner’s request, execute UCC financing statements or other
documents evidencing proper ownership of the equipment;     (B)   refrain from
removing equipment from the Facility unless FNW/FGI receives prior written
consent from the equipment’s owner;     (C)   refrain from encumbering the
equipment or permit any attachment to it, unless authorized to do so by the
equipment’s owner in writing; and     (D)   reimburse the owner for any loss of
or damage to the equipment, except for reasonable wear and tear.

8.3 Installation Costs. Jones shall be responsible for labor and installation of
Equipment at Facility, including any costs associated with relocating utilities
connections.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

9



--------------------------------------------------------------------------------



 



8.4 Service of Equipment. Jones will provide FNW/FGI with maintenance and
service for the pre and post-mix equipment as well as the refrigeration units.
9. First Right of Renewal. Team will present Jones with a written proposal to
renew and/or extend these promotional rights on or before September 1, 2011.
Jones shall have [***] that shall [***] from [***] to accept renewal and/or
extension. FNW/FGI agrees not to negotiate with any other beverage company prior
to the expiration of the [***]. After the [***], Jones’ first right of refusal
will also expire and FNW/FGI shall be free to negotiate a new agreement with
another beverage company. In the event that Jones’ business changed materially
during the term of this Agreement (i.e., Jones’ core business is no longer the
sale of beverages), FNW/FGI is not obligated to provide Jones with an extension
proposal and this Section 9 will not be operative. For avoidance of doubt, a
change in ownership of Jones alone shall not constitute a material change in
Jones’ business.

10.   Representations, Warranties, and Covenants   10.1   By FNW/FGI. Each of
Team and FGI, solely as to itself, represents, warrants, and covenants to Jones
the following:

  (A)   Authority. It has full power and authority to enter into this Agreement
and to grant Jones the rights described in it.     (B)   Binding Obligation. It
has obtained all necessary approvals for its execution, delivery, and
performance of this Agreement. It has duly executed and delivered this
Agreement, which is now its binding legal obligation.     (C)   Right to License
Marks. It has the exclusive right to license the Team Marks and the Facility
Marks, as applicable, subject only to the League’s right to license the Team
Marks when used collectively with all other NFL team marks, as of the Effective
Date of this Agreement.     (D)   No Conflicting Agreements.

  (1)   It has not entered into — and during this Agreement’s term will not
enter into — either of the following:

  (a)   any agreement that would prevent it from complying with this Agreement;
or     (b)   any agreement granting rights that are inconsistent with the rights
granted to Jones under this Agreement.

  (2)   It will require third parties (possible examples include
concessionaires, third-party food-service operators, vending companies,
licensing agents and Broadcasters) to comply with the relevant provisions of
this Agreement.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

10



--------------------------------------------------------------------------------



 



10.2   By Jones. Jones, solely as to itself, represents, warrants, and covenants
to FNW/FGI the following:

  (A)   Authority. It has the full power and authority to enter into this
Agreement.     (B)   Binding Obligation. It has obtained all necessary approvals
for its execution, delivery, and performance of this Agreement. It has duly
executed and delivered this Agreement, which is now its binding legal
obligation.     (C)   No Conflicting Agreements. It has not entered into — and
during this Agreement’s term will not enter into — any other agreement that
would prevent it from complying with this Agreement.

11.   Termination and Remedies

This Agreement takes effect as of July 15, 2009 and continues through June 30,
2012, but may be terminated earlier and/or the sponsorship Fees may be adjusted
under the following circumstances:

11.1   FNW/FGI Termination Rights. In addition to other legal and equitable
remedies, FNW/FGI may terminate this Agreement if any of the following events
occur:

  (A)   If Jones Doesn’t Pay. FNW/FGI may terminate if Jones fails to make any
payment to FNW/FGI under this Agreement, and if this default continues for
thirty (30) days after Jones receives written notice of default. But FNW/FGI may
not terminate if Jones’s failure to pay is due to FNW/FGI’s failure to
materially perform, any loss of Jones’s rights or a bona fide dispute between
the parties.     (B)   If Jones Breaches. FNW/FGI may terminate if Jones
breaches any other material term of this Agreement and Jones fails to cure the
breach within thirty (30) days of receiving written notice of the breach;
provided, however, that if the breach cannot be cured in such 30-day period,
Jones shall have up to an additional thirty (30) days (or a total of 60 days) to
cure the breach so long as Jones initiates action to effect such cure within the
original 30-day period and diligently pursues such cure.     (C)   If Jones
Becomes Insolvent or Bankrupt.

  (1)   FNW/FGI may terminate on thirty (30) days written notice if Jones does
any of the following:

  (a)   becomes unable to pay its liabilities when due;     (b)   makes an
assignment for the benefit of creditors;     (c)   files a voluntary petition in
bankruptcy or is adjudicated bankrupt or insolvent;

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

11



--------------------------------------------------------------------------------



 



  (d)   has a receiver appointed for any portion of its business or property; or
    (e)   has a trustee in bankruptcy or trustee in insolvency appointed for it
under federal or state law.

  (D)   FNW/FGI Opt Out. FGI/FNW may terminate this Amended Agreement at the end
of 2009 season by giving written notice to Jones no later than June 30, 2010.

11.2   Jones’s Termination Rights. In addition to other legal and equitable
remedies, Jones may terminate this Agreement if any of the following events
occur:

  (A)   If FNW/FGI Breaches. Jones may terminate if FNW or FGI breaches any
material term or condition of this Agreement and fails to cure the breach within
thirty (30) days of receiving written notice of the breach; provided, however,
that if the breach cannot be cured in such 30-day period, FNW or FGI, as
applicable, shall have up to an additional thirty (30) days (or a total of
60 days) to cure the breach so long as FNW or FGI, as applicable, initiates
action to effect such cure within the original 30-day period and diligently
pursues such cure.. The covenants contained in Section 5 above are material
terms and conditions of this Agreement. It shall not be considered a breach by
FNW/FGI if Team does not play all its scheduled regular season home games at the
Facility unless said failure to play scheduled regular season home games lasts
for longer than a forty-five day period, whether or not the failure to play is
due to a cause beyond Team’s control (such as a strike or other work stoppage).

  (B)   If FNW/FGI Becomes Insolvent or Bankrupt. Jones may terminate if Team or
FGI does any of the following:

  (1)   becomes unable to pay its liabilities when due;     (2)   makes an
assignment for the benefit of creditors;     (3)   files a voluntary petition in
bankruptcy or is adjudicated bankrupt or insolvent;     (4)   has a receiver
appointed for any portion of its business or property; or     (5)   has a
trustee in bankruptcy or trustee in insolvency appointed for it under federal or
state law.

  (C)   If Games Aren’t Played. Jones may terminate if Team permanently moves
its home games to a venue other than the Facility.     (D)   Written Notice
Required. Jones must give thirty (30) days written notice when exercising any of
its termination rights under Sections 11.2(A), (C) or (D).

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

12



--------------------------------------------------------------------------------



 



11.3   Allocation of Sponsorship Fees.

  (A)   Allocation of Fees. The sponsorship Fees for each Agreement Year will be
allocated equally among the total number of regular-season home games scheduled
to be played by the Team during such Agreement Year.

12. Indemnification. FNW/FGI agrees to defend, indemnify and hold Jones; its
officers, directors, employees and agents harmless from and against all claims,
suits, liabilities, costs and expenses, including reasonable attorney costs and
fees, for injury to, including death of, persons (whether they be third persons
or employees of either of the parties hereto) or any loss of or damage to
property in any manner arising from or relating to the rights conveyed and
obligations assumed herein or the negligence or intentional misconduct or
FNW/FGI, or either them or their officers, employees, or agents, with the
understanding that this obligation shall not apply to, and Jones agrees to
defend, indemnify and hold FNW/FGI and its officers, directors, employees and
agents harmless from and against, all losses, claims, suits, demands, actions,
liabilities, costs and expenses, including reasonable attorney costs and fees,
for injury to, including death of, persons (whether they be third persons or
employees of either of the parties hereto) or any loss of or damage to property
in any manner arising from the content of any advertising copy supplied by Jones
or the negligence or intentional misconduct of Jones or its officers, employees
or agents.
13. Confidentiality. Each of the parties deems the provisions of this Agreement
to be confidential and proprietary in nature (“Confidential Information”).
FNW/FGI and Jones each agree that the terms of this Agreement will be kept
confidential and will not be disclosed in any manner whatsoever, in whole or in
part, by either party without the prior written consent of the other party;
provided, however, that the existence and contents of this Agreement may be
disclosed as required by applicable securities laws and regulations. No
confidentiality obligations will apply to any portion of the Confidential
Information which (a) is or becomes generally available to the public other than
as a result of a disclosure by the recipient or its representatives; (b) is
required to be disclosed under operation of law (provided discloser is given
prompt written notice of such requirement); or (c) is disclosed by recipient
with discloser’s prior written consent. Moreover, each party agrees to disclose
the terms of this Agreement only to its respective officers, employees, agents
and representatives who need to know of such terms and who agree to be bound by
the confidentiality terms of this Paragraph. Each party shall be responsible for
any breach of this Paragraph by its respective officers, employees, agents and
representatives. The terms of this Paragraph shall survive the expiration or
termination of this Agreement for whatever reason for a period of three
(3) years after such expiration or termination. Notwithstanding the foregoing,
FNW/FGI may disclose the terms of this Agreement to lenders, legal counsel, and
financial advisors. Additionally, Confidential Information shall include Jones’
trade secrets, product formulations, specifications, processes and standards,
marketing, sales, financial, technical and operational information.
14. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, including, but not limited to a claim based on or arising from an
alleged tort will, at the request of any party be determined by arbitration in
accordance with the Federal Arbitration Act (9 U.S.C. Section 1, et. seq.) under
the auspices and rules of the American Arbitration
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

13



--------------------------------------------------------------------------------



 



Association (“AAA”). The AAA will be instructed by either or both parties to
prepare a list of judges who have retired from the Superior Court of the State
of Washington, a higher Washington court or any federal court. Within ten
(10) days of receipt of this list, each party may strike one name from the list.
The AAA will then appoint an arbitrator from the name(s) remaining on the list.
The arbitration will be conducted from Seattle, Washington. Any controversy in
interpretation or enforcement of this provision or whether a dispute is
arbitrable, will be determined by the arbitrators. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction.
The institution and maintenance of an action for judicial relief or in pursuit
of an ancillary remedy, does not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration.

15.   Miscellaneous Provisions   15.1   Entire Agreement. The Agreement
represents the entire agreement between the parties pertaining to the subject
matter of this Agreement and all prior discussions and negotiations are
incorporated into this document.   15.2   Modification. This Agreement can be
modified or changed only by a written instrument signed by all parties.   15.3  
Retained Rights. This Agreement does not give any party any interest in or the
right to use the Mark of another party except as specifically authorized in this
Agreement. Even if use of a party’s Marks is specifically authorized, the Marks
remain solely that party’s property, and no joint ownership can arise because of
the other party’s use under this Agreement. This Agreement does not make any
party the agent of another party, nor does it create any partnership or joint
venture between FNW/FGI and Jones.   15.4   FNW/FGI’s Insurance Obligations.
FNW/FGI will maintain sufficient insurance to adequately protect the parties’
respective interests and in accordance with good business practices customary in
its business. Upon request, FNW/FGI will provide proof of the required
insurance.   15.5   Release, Discharge, or Waiver. A party’s release, discharge,
or waiver of any of this Agreement’s terms or conditions is effective only if in
writing and signed by that party. A party’s specific waiver does not constitute
a waiver by that party of any earlier, concurrent or later breach or default. No
waiver occurs if a party either fails to insist on strict performance of this
Agreement’s terms or pays or accepts money under this Agreement with knowledge
of a breach.   15.6   Severability. If any portion of this Agreement is severed
— that is, held indefinite, invalid, or otherwise unenforceable — the rest of
this Agreement continues in full force. But if the severance of a provision
affects a party’s rights, the severance does not deprive that party of its
available remedies, including the right to terminate this Agreement.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

14



--------------------------------------------------------------------------------



 



15.7   Sale/Assignment. Because this Agreement is for rights unique to Jones and
FNW/FGI, neither party may assign any of its rights or obligations without prior
written consent of the other party. Notwithstanding the foregoing, no such
consent shall be required in the event Jones enters into an agreement to sell
more than fifty percent (50%) of its assets to a third party which sale
incorporates the rights and obligations of this Agreement. All of the rights and
obligations of each of the parties is binding on such parties successors and
permitted assigns.   15.8   Survival. A party’s obligation (if any) to maintain
confidentiality and to provide refunds, indemnification and rights of first
negotiation and refusal survives the expiration or termination of this
Agreement.   15.9   Notice. Any notice or other communication under this
Agreement must be in writing and must be sent by registered mail or by an
overnight courier service (such as Federal Express) that provides a confirming
receipt. A copy of the notice must be sent by fax when the notice is sent by
mail or courier. Notice is considered duly given when it is properly addressed
and deposited (postage prepaid) in the mail or delivered to the courier. Unless
otherwise designated by the parties, notice must be sent to the following
addresses:       Notice to Jones.

Jones Soda Co.
234 9th Ave N.
Seattle, WA 98109
Attention: Joth Ricci, CEO
Fax: (206) 624-6857

    Notice to Team.

The Seattle Seahawks
12 Seahawks Way,
Renton, WA 98056
Attention: Ron Jenkins
Fax: (425) 203-8151

    Notice to FGI.

First & Goal, Inc.
800 Occidental Avenue, Suite 200
Seattle, Washington 98134
Attention: Susan Darrington
Fax: (206) 381-7557

15.10   Counterparts. This Agreement may be executed in two or more
counterparts.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

15



--------------------------------------------------------------------------------



 



15.11   Headings. All headings are for reference purposes only and must not
affect the interpretation of this Agreement. All references to “days” in this
Agreement mean calendar days, unless working days are expressly stated.   15.12
  Exhibits. All exhibits are fully incorporated into this Agreement.   15.13  
Governing Law. This Agreement is governed by and must be interpreted under
Washington law, without regard to its choice-of-law provisions.

In witness whereof, the parties have executed this Agreement intending to be
fully bound by its terms and conditions.

                      JONES SODA CO       FOOTBALL NORTHWEST, LLC
d/b/a Seattle Seahawks    
 
                   
By:
  /s/ Jonathan J. Ricci       By:   /s/ Ron Jenkins    
 
                   
 
  Joth Ricci
CEO           Ron Jenkins
Vice President Corporate Partnerships    
 
                                FIRST & GOAL, INC.    
 
                   
 
          By:   /s/ Susan Darrington    
 
                   
 
              Susan Darrington
VP/Facility General Manager    

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

16



--------------------------------------------------------------------------------



 



Exhibit A
Definitions
“Affiliate” means, as to any entity, any other entity which is controlled by,
controls, or is under common control with that entity. The term “control”
(including the terms “controlled”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of an entity.
“Agreement Year” means each twelve (12) month period beginning with the
Effective Date of this Agreement and ending on each subsequent anniversary
thereof except for the final year, which shall be eight (8) months.
“Beverages” means all nonalcoholic beverages of any kind or form, including,
without limitation, carbonated and noncarbonated soft drinks (including “new
age” beverages), teas and tea drinks, ready-to-drink coffee and coffee drinks,
frozen carbonated and noncarbonated beverages, and milk and milk-based products.
“Beverages” do not include alcoholic beverages, non-alcoholic beer or
non-alcoholic wine, and unbranded juices prepared at the Facility.
“Jones Beverage” means any Beverage marketed under trademarks, trade names,
service marks, logos, or brand names owned or controlled by or licensed for the
use of Jones.
“Competitive Product” means (1) any Beverage that is not a Jones Beverage; and
(2) any product — whether or not a Beverage — marketed under Beverage trademarks
that are not Jones Beverages trademarks, or any associated or related
trademarks.
“Designations” means the “Official Beverage Sponsor (e.g., soft drink, , tea) of
the Team” or “Official” or “Exclusive” Beverage Sponsor (e.g., soft drink, ,
tea) of the Facility.
“Facility” means all areas of Qwest Field, including but not limited to, all
associated buildings and grounds associated with the stadium (including parking
lots), dining areas, concession areas, branded and unbranded food service
outlets, private clubs, press rooms, skyboxes, stadium suites, and vending areas
at the Facility, as well as the Qwest Field Event Center and WaMu Theater and
Seahawks headquarters. “Facility” does not include players’ benches and locker
rooms, or the first floor training level of the Seahawks headquarters.
“League” means the National Football League, National Football League
Properties, Inc., and all Affiliates of the same.
“League Rules” mean the Constitution, By-Laws, rulings, orders, and agreements
of the League or the Commissioner of the National Football League, as they exist
on the effective date of this Agreement and as they may be modified, amended, or
entered into in good faith during the Term.
“Mark” means — with respect to any party — any trademark, trade name, service
mark, design, logo, slogan, symbol, mascot, character, identification, or other
proprietary design now or in the
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



future owned, licensed, or otherwise controlled by that party (which, except in
the case of Marks owned by Jones, “control” may be subject to League Rules). The
term “Team Marks” means the Team’s Marks, and must be interpreted to include all
Marks associated with Team. The term “Facility Marks” means the Facility’s
Marks, and must be interpreted to include all Marks associated with the
Facility. Examples of Team Marks include: the Designations; the Team’s name,
uniforms, logos, emblems, and colors; and local marks associated with Team (such
as fan-club marks). Examples of Facility Marks include: the Facility name and
logo.
“Sponsorship Fee” means any fee paid by Jones to Team under this Agreement.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Exhibit B
Promotions and Merchandise
Entitlement of “Jones Soda Seahawks Kick-Off Week Celebration” (Entitlement of
event for every year of contract as long as event is taking place). Seahawks to
provide the following promotional support to promote “Seahawks Kickoff Week
presented by Jones Soda”:

  •   Kickoff Week will receive a [***] on the [***] during promotional period,
[***] will [***] to a [***] to provide [***] regarding Kickoff Week.     •  
[***] will provide [***] to promote and recap the Kickoff Week activities in the
form of [***]. [***] will include [***] and [***] as the [***] of Kickoff Week  
  •   A minimum of [***] during [***] on [***]     •   A minimum of [***] during
[***] on [***]     •   A minimum of [***] during [***] with [***] and [***]
without [***]     •   [***] at the [***] and [***] to promote Kickoff Week.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Jones Soda Day @ Qwest Field - One (1) Game Day Promotion for the first Seahawks
regular season home opener
In-Stadium

  •   [***] on [***] on the [***] approximately [***] prior to [***].     •  
[***] with [***] in [***] of the sponsored Game Day, a total of [***].

Radio

  •   [***] during the [***] on sponsored Game Day     •   [***] during the
[***] on sponsored Game Day     •   [***] during the [***] on sponsored Game Day

Print

  •   [***] and [***] featured in the [***] of [***].     •   [***] on the [***]
of [***] for [***].

Website

  •   Advertiser logo ID and promotional message located on the Seahawks.com
website, promoting Gameday Sponsorship.     •   Links to Jones website for
customized labels

Hospitality

  •   One (1) single game suite for eighteen (18) people     •   [***] for [***]
    •   [***] of [***], taken prior to kick-off

Vendor Program
Jones will be given retail placement in the QFC Vendor Program (“Program”) at no
charge for so long as the Program is in effect during the term of this Amended
Agreement. Jones shall not have water or tea category for the Program.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Exhibit C
Signage Specifications
Each Agreement Year, Jones is entitled to the following permanent signage:

  •   One (1) 42’ x 12’ tri-vision panel on the North tower scoreboard.     •  
One (1) in stadium LED rotation per Seahawks home game.     •   One (1) 28’ x 4’
backlit interior Qwest Field Event Center panel.     •   One (1) 2’ x 2’ Qwest
Field Event Center exterior sign.

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Exhibit D
Advertising, Tickets and Hospitality

1.   Opportunity to [***] to [***] prior to [***]. [***] and to be mutually
agreed upon.   2.   [***] Club season tickets.   3.   For the 2009 season, Jones
to receive one (1) suite with capacity for eighteen (18) at Qwest Field for one
(1) pre-season game and four (4) regular season games (dates to be mutually
agreed upon) and subject to the terms and conditions set out in the
Suite License Agreement attached hereto as Exhibit G.   4.   [***] tickets to
each WaMu Theater public event   5.   [***] use of [***] and [***] [***] per
year.

Playoffs. In the event the Team advances to the playoffs, Jones will be [***] of
the tickets for each round of the playoffs.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Exhibit E
Media
Seahawks Network Radio

  1.   [***] per [***]. Total of [***].     2.   [***] per [***]. Total of
[***].     3.   [***] and [***] per [***]. Total of [***].     4.   [***] per
[***]. Total of [***].

[***]: [***]; plus another [***] and [***] require incremental [***].
Seahawks Television

  1.   [***] in the [***] that are [***] and said [***] will be allocated to the
[***] on a pro rata basis, for example, if there are [***] and [***], there will
be [***].

Seahawks.com

  1.   [***] throughout the [***] on a [***] in the following [***]: [***].    
2.   [***] sent to [***]. Specific dates TBD and to be mutually agreed upon.    
3.   [***] sent to [***]. Specific dates TBD and to be mutually agreed upon.    
4.   [***] to [***] for [***].

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Exhibit F
Loaned Equipment Agreement
This Loaned Equipment Agreement (“Agreement”) dated effective July 1, 2009 is
entered into by and between Jones Soda Co., a Washington corporation (“Jones”);
Football Northwest, LLC d/b/a Seattle Seahawks, a Washington limited liability
company (the “Team”), which owns and operates the Seattle Seahawks, a National
Football League team; and First & Goal, Inc., a Washington corporation (“FGI”),
which operates Qwest Field and Events Center (“Facility”). The term “FNW/FGI”
refers to Team and FGI, collectively.
1. The parties have entered into a Sponsorship Agreement of even date.
Capitalized terms not otherwise defined in this Agreement shall have the meaning
set forth in the Sponsorship Agreement.
2. Pursuant to the Sponsorship Agreement, FNW/FGI has granted certain rights to
Jones to sell Jones Beverages at the Facility, and Jones has agreed to provide
certain equipment, as more fully described in Exhibit A to this Agreement, (the
“Equipment”) for the sole and exclusive purpose of storing and delivering Jones
Beverages.
3. Title to the Equipment shall at all times remain in Jones. Jones agrees to
permit FNW/FGI to retain exclusive use and control of the Equipment at the
Facility for the term of the Sponsorship Agreement solely for the use
contemplated herein and in the Sponsorship Agreement.
4. FNW/FGI shall not sell or display any Beverages or other products of any kind
other than Jones Beverages in connection with the Equipment, or alter or modify
any product identification or ownership information on or in the Equipment.
5. FNW/FGI will supply all electrical service as may be necessary to operate the
Equipment. FNW/FGI will keep the Equipment clean and in first-class condition as
to appearance. FNW/FGI shall use reasonable care in the operation of the
Equipment, and shall follow all instructions for care as may be provided by
Jones or the Equipment manufacturer. Extension cords shall not be used in
connection with the operation of any Equipment without the express consent of
Jones.
6. FNW/FGI will promptly notify Jones in the event any repair or service is
required and Jones will provide the same. Jones shall be responsible for all
maintenance and repairs to the Equipment and will provide such services from
time to time as necessary. In the event that the Equipment cannot be repaired at
the Facility, Jones may in its discretion provide replacement Equipment. Neither
Jones nor its service agent shall be responsible for any delays in repairing or
replacing any Equipment. Routine cleaning shall be the responsibility of
FNW/FGI. FNW/FGI will take all reasonable steps to protect the Equipment from
damage and loss of any kind while it is in FNW/FGI’s possession. In the event
accelerated maintenance, repair, or replacement of any
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Equipment is necessary due to the fault of FNW/FGI, its food service contractor,
or any third party while at the Facility, then Jones shall have the right to
bill back to FNW/FGI the cost for such maintenance, repair, or replacement.
7. FNW/FGI shall not move the Equipment from the Facility. Upon request, FNW/FGI
shall execute such documents as may be necessary or convenient to establish and
give notice of Jones’ ownership of the Equipment. FNW/FGI shall not permit or
cause any lien of any kind to be placed upon the Equipment or grant any security
interest therein. In the event of bankruptcy, insolvency, receivership, change
of control or breach of a material provision of this agreement, the cooler will
continue to remain the property of Jones.
8. Upon termination or expiration of the Sponsorship Agreement, all of the
Equipment shall be returned to Jones, free of any damage by FNW/FGI, its food
service contractor, or any third party, ordinary wear and tear excepted.
9. Sections 12 through 15 of the Sponsorship Agreement are incorporated by this
reference as though fully set forth herein, mutatis mutandi.

             
JONES SODA CO
  FOOTBALL NORTHWEST, LLC
d/b/a Seattle Seahawks    
 
        By:      By:         
President & CEO
    Ron Jenkins
Vice President Corporate Partnerships    
 
         
 
  FIRST & GOAL, INC.    
 
         
 
  By:       
 
      Susan Darrington
VP/Facility General Manager    
 
       

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Exhibit G
SEATTLE SEAHAWKS
SUITE LICENSE
Suite Designation: Club Level
Suite No.: 27
Seahawks Account No.: 3805408
     This Suite License (the “License”) is dated this            day of July  ,
2009, by and between FOOTBALL NORTHWEST LLC, a Washington Limited Liability
Company, d/b/a the SEATTLE SEAHAWKS (the “Team”), with offices at 800 Occidental
Avenue South, Suite #200, Seattle, Washington 98134, and the person or entity
identified as “Licensee” in Section 1(a) hereto.
BACKGROUND
     A. The Team is the owner of the National Football League (“NFL”) franchise
for Seattle, Washington, and plays under the name of the Seattle Seahawks.
     B. FIRST & GOAL INC. (“FGI”), an affiliate of the Team, under a series of
agreements with the Washington State Public Stadium Authority, has developed a
state-of-the-art outdoor football and soccer stadium (the “Stadium”) and
adjacent indoor exhibition hall and associated parking facilities (all such
facilities and the adjacent properties together being the “Stadium and
Exhibition Center”) as the Team’s home facility.
     C. FGI also operates the Stadium. For purposes of this License, in certain
circumstances the “Team” shall be deemed to include FGI.
     D. The Stadium currently includes approximately 113 private viewing suites
(“Private Suites”), the access to which is generally prohibited to general
admissions ticket holders.
     E. As used herein, the following terms shall have the following meanings:
          i “Home Games” means all home games of the Team played in the Stadium
by the Team, comprised of every Preseason Home Game, Regular Season Home Game
and Playoff Home Game.
          ii “Preseason Home Game” means any Home Game other than a Regular
Season or Playoff Home Game.
          iii “Regular Season Home Game” means a Home Game scheduled by the NFL
as part of the Team’s regular NFL playing season.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



          iv “Playoff Home Game” means any post-Regular Season Home Game for
which the Team qualified by reason of its Regular Season record, which is
related to the determination of the NFL Conference Champion. Playoff Home Games
do not include the Super Bowl (League Championship game).
          v “NFL Season” is a single NFL playing season which includes the
Team’s Preseason Home Games, Regular Season Home Games and Playoff Home Games.
AGREEMENT
     In consideration of the mutual covenants and agreements set forth in this
License, the Team and Licensee hereby agree:
     Licensee Information.
     Licensee:

     
Licensee’s Name:
  Jones Soda Co.
Contact Person:
  Joth Ricci
 
   
Address:
  234 Ninth Avenue N
 
  Seattle, WA 98109
 
   
Phone No:
  206.624.3357
Fax No:
  206.624.6857
E-mail:
   

     Suite Designation:
Suite Designation: Club Level            Suite No.: 27
Suite Capacity: 18 (comprised of seating capacity for 12 persons in upholstered
chair seats and 6 persons in bar stool-type seating, facing the playing field,
(or disabled person equivalent)).
     Term:
The Term described in Section 3 is for one (1) License Year.
     [***] Fee:
[***] is included in the [***] set forth in [***].
     Security Deposit:
     The Security Deposit described in Section 14 is [***].
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     Parking:
     This Suite is entitled to parking passes for parking 6 vehicles in the
Private Suites Parking Area for each Home Game as described in Section 6(d).
     Suite Inspection:
     Licensee inspected the Suite described in Section b. above on _________,
2007.
     Grant of License; Suite. Subject to the terms and conditions set forth in
this License, the Team hereby grants to Licensee: (a) a license to use of one of
the Private Suites designated as described in Section 1(b) (the “Suite”) for the
purpose of viewing one (1) preseason and four (4) regular season Team Home Games
during each NFL Season during the Term of this License.;.
     The Suite is located generally as shown in the diagram attached hereto as
Exhibit A. The Suite will be generally configured and furnished as the Suite
inspected by Licensee on the date shown in Section 1(g). However, it is
understood by the parties that the Stadium or the Suite may be in the design and
construction phase, and that the location and design details of the Suite,
including its amenities, furniture, fixtures and equipment contained therein,
may change as a result of subsequent design changes to the Stadium or Suite, and
no such change shall affect the parties’ rights and obligations hereunder.
Neither the Suite inspected on the date shown in Section 1(g), Exhibit A, or
Exhibit B to this License, nor any promotional or marketing materials shown or
given to Licensee shall constitute either an express or implied warranty with
respect to the Suite.
     Term of License. The term of this License (the “Term”) shall commence the
later of (x) July 15, 2009, , (the “Commencement Date”), and shall expire on
midnight of the 31st day of May of the final License Year of the Term described
in Section 1(c) hereto. A “License Year” is the period from June 1 of one
calendar year (or the Commencement Date in the case of the First License Year)
to May 31 of the following calendar year. The License applies to each of the
Home Games during the NFL Season occurring during each License Year.
     License Fee.
          Licensee shall pay to the Team an annual license fee (the “License
Fee”) comprised of [***], , plus [***], in the [***] of the [***] of the [***]
established by the NFL for each such [***] during that NFL Season [***] the
[***] of the [***], for each possible [***] playable that [***], as determined
by the Team. Notwithstanding the foregoing, Jones is entitled to [***] of the
[***] in the [***] for any [***].
          The [***] is due and payable in advance of any [***] at such dates and
for such number of [***] as determined by the Team. In the event the number of
[***] actually played by the Team in that NFL Season is less than the number of
[***] determined by the
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Team for that NFL Season, the excess paid shall be applied as a credit to the
[***] for the next License Year, if applicable, or if not applicable, shall be
refunded to Licensee.
          In addition to the annual License Fee, Licensee shall pay any
insurance premiums required pursuant to this License, and any applicable sales,
use, excise and admissions taxes and governmental assessments imposed on or with
respect to the Suite and/or admission tickets provided or sold to Licensee
hereunder. Any License Fee or other monetary obligation under this License not
paid within ten (10) days of the date due shall bear interest at the rate of
twelve percent (12%) per annum from the date due until paid. In addition, in the
event Licensee shall fail to pay the Playoff Tickets Fee, or any other monetary
obligation due under this License within ten (10) days after notice of
non-payment from the Team, Licensee shall pay a late fee equal to four percent
(4%) of the amount due.
          In the event that the Suite is not completed and available for
occupancy for any Regular Season Home Game during any part of the 2009-2011 NFL
Season (or, if the Suite is not available, a reasonably comparable or better
Private Suite is not temporarily made available to Licensee), the [***] shall be
reduced for that License Year in proportion to the fraction computed by
subtracting from the number one (1) another fraction (x) the numerator of which
is the number of Regular Season Home Games played by the Team during that NFL
Season for which the Suite (or equivalent) is available, and (y) the denominator
of which is the number of Regular Season Home Games originally scheduled for
that NFL Season, and the amount of such reduction shall be applied first, to the
[***] for the 2009-2011 NFL Season, if any, and second, as a credit to the [***]
for the next License Year. For purposes of this Section, the [***] will be
deemed to be [***]. (By way of example, if eight Regular Season Home Games are
scheduled but only seven are played, the reduction is in proportion to a
fraction equal to [1 — 7/8], i.e., equal to 0.125 of the [***].)
     Admission Tickets; Opportunity to Purchase Tickets to Certain Other Events.
Only individuals holding tickets designated as “Suite Tickets” for a particular
scheduled game or event will be admitted to the Suite during that game or event.
          So long as Licensee is not in default hereunder, during each NFL
Season during the Term of this License, the Team shall provide to Licensee the
number of admission tickets to the Stadium and Suite equal to the Suite Capacity
as described in Section 1(b) for access to the Stadium and the Suite for one
(1) TBD preseason game and four (4) TBD regular season home Games.
     Services and Other Benefits Provided With the Suite.
          Food and Beverages. Food and beverage services shall be provided by a
caterer or caterers licensed by the Team at Licensee’s expense. Licensee shall
pay on a timely basis all charges and expenses for catering, including
applicable taxes, incurred by Licensee in connection with the use of the Suite
by Licensee and Licensee’s invitees. No food or beverages other than those
purchased from such licensed caterer or caterers may be brought into or be
prepared or consumed in the Suite.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



          Repairs and Maintenance by the Team. The Team will be responsible for
ordinary repairs and maintenance to the interior and exterior of the Suite
(including ordinary cleaning, sweeping, vacuuming, trash removal and dusting).
The Team reserves the right to charge Licensee for, and Licensee shall pay, the
costs and expenses of what the Team reasonably considers to be extraordinary
repairs, maintenance, replacements or cleaning of the Suite which may be
incurred as a result of any act or omission of Licensee.
          Utilities; Telephone Service. Heating and air conditioning (in the
interior portion of the Suite), electricity and hot and cold running water will
be furnished to the Suite at no cost to Licensee. An indoor telephone and
telephone jack will be included in the initial furnishings provided for the
Suite. In no event shall the Team be liable for any damages by reason of any
interruption in any of the foregoing utility services.
          Parking. Licensee shall receive, at no additional cost, for each Home
Game the number of parking passes (each entitling the holder to park one
vehicle) as set forth in Section 1(f) for parking within the “Private Suites
Parking Area.” To be eligible to park in such Private Suites Parking Area, the
vehicle must conform to reasonable requirements of the Team as to size,
including height. Such parking shall be available beginning a reasonable period
of time preceding each Home Game through a reasonable period of time following
the conclusion of such Home Game. Such periods, and such other rules governing
parking, shall be determined from time-to-time by the Team.
     Furnishings, Decor and Alterations.
          At the commencement of Licensee’s use of the Suite hereunder, the
Suite shall be furnished and equipped with the standard amenities, furniture,
fixtures and equipment as set forth in Exhibit B. At Licensee’s option, the Team
shall affix an exterior (i.e. at the doorway in the access hallway) nameplate to
the Suite identifying Licensee which shall be of a design and nature approved by
the Team to ensure uniformity, which approval may be withheld in its sole
discretion.
          Licensee may not make any changes, including but not limited to
structural changes, to the exterior, of the Suite under any circumstance.
Licensee may make changes, alterations or additions in the interior of the Suite
or the amenities, furniture, fixtures or equipment therein, but only with the
prior written approval of the Team. The Team may withhold such approval in its
sole discretion. In order to be considered for approval by the Team, any
proposed changes, alterations or additions must be (i) in good taste and
consistent with the overall quality of the Suite and the standards of design,
quality, style and appearance of the Private Suites generally, (ii) undertaken
and completed during periods of time when the Private Suites and the Stadium are
not in use as determined by the Team, (iii) completed at Licensee’s sole cost
and expense, leaving the property free of any liens, (iv) completed in a good
and workmanlike manner, and (v) in compliance with applicable permits,
authorization, building and zoning laws and all other laws and ordinances and
other legal requirements that may apply. Any fixtures or materials incorporated
in or attached to the Suite by Licensee shall become the property of the Team
(and/or the owner of the Stadium) unless Licensee has received the Team’s
written consent or direction to remove them before
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



the expiration of the Term, in which case Licensee shall restore the Suite to
its original condition. Licensee, at its sole cost and expense, may hang and
install a limited number of works of art in the Suite, provided that the Team
has previously consented in writing to such works of arts and the method and
location of installation and removal. Licensee shall bear the entire risk, and
the Team shall have no liability or obligation whatsoever, with respect to any
changes, alterations or additions to, or any works of art installed in, or any
of Licensee’s personal property (which for purposes of this Section includes
personal property of any of Licensee’s invitees or agents), brought into, the
Suite by Licensee (including without limitation obligations related to security,
loss, damage, maintenance, repair or replacement), and Licensee acknowledges
that there may be third-parties who will have access to and use of the Suite
during the Term. Notwithstanding the Team’s approval, none of the changes,
alterations or additions to, or any works of art installed in, or any of
Licensee’s personal property brought into, the Suite by Licensee may be visible
from the Stadium seating bowl or the playing field, or may interfere in any way
with any spectator’s viewing and enjoyment of any Home Game or other event,
either from inside or outside the Suite. None of the changes, alterations or
additions to, or any works of art installed in, or any of Licensee’s personal
property brought into, the Suite by Licensee shall be in the nature of any
commercial or political advertising or promotion.
     Use and Enjoyment. Licensee and Licensee’s invitees (e.g., guests) shall be
entitled to use the Suite at times for which appropriate tickets for admission
to the Suite have been obtained and the Stadium is intended to be open for use
by the general public, and on non-event days during normal business hours with
the prior consent of the Team. Licensee and Licensee’s invitees shall be bound
by and shall observe the terms and conditions upon which tickets for admission
to the Stadium have been issued by the Team or the sponsor or promoter of each
event including, without limitation, (i) any policies, rules or regulations
which may be created by the Team from time-to-time with regard to the use of the
Suites, and (ii) the policies adopted by the promoter of such events from
time-to-time with respect to the cancellation or postponement of the event.
     For reasons including the protection of Licensee and invitees of Licensee,
the Team retains the right to control access to all of the Private Suites at the
Stadium. Licensee acknowledges that this License is merely a license permitting
Licensee limited access to the Suite for certain events scheduled at the
Stadium. Access to the Private Suite Level shall be allowed only to persons
holding appropriate tickets or passes. The Suite shall be provided with a lock
system, although the Team shall have no obligation to provide security for the
Private Suites, and shall have no liability related to security.
     This License provides Licensee only with the right and privilege to use and
enjoy the Suite in the manner set forth herein, and except as pertains to the
special right and privilege to so use and enjoy the Suite, this License does not
confer upon Licensee or Licensee’s invitees any greater or lesser rights and
privileges with respect to admission to the Stadium than afforded to other
holders of tickets for admission to the Stadium.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     To the extent the Suite is not utilized by Licensee for any event described
in Section 5(b)(iv), the Suite may be utilized by others as allowed by the Team.
Licensee has no exclusive possessory interest in the Suite.
     Covenants of Licensee. Licensee covenants as follows:
          Good Repair. Except for ordinary wear and tear, Licensee shall keep
and maintain the Suite in good repair, order and condition at all times, and
Licensee will reimburse the Team for the repair of any damage caused to the
Suite or the Team’s property in the Suite by Licensee or any of its invitees.
Any damage caused by persons other than Licensee or any of its invitees shall be
the responsibility of and shall be repaired by the Team or the manager of the
Stadium.
          Compliance with Laws, Rules and Regulations; Alcoholic Beverages.
Licensee shall abide by, and shall notify and require its invitees to abide by,
all applicable public laws, regulations and ordinances, by governing orders, and
by such policies, rules and regulations as the Team or the manager of the
Stadium shall establish from time-to-time concerning the use and occupancy of
the Suite, the Stadium and Exhibition Center generally, and the Private Suites
Parking Area, including drinking alcohol responsibly. Any policies, rules and
regulations established by the Team or the manager of the Stadium with respect
to the use and occupancy of the Suite, the Stadium and Exhibition Center
generally, and the Private Suites Parking Area, by Licensee and its invitees
shall be enacted on a uniform basis and shall apply equally to all holders of
Private Suites.
     Licensee and its invitees shall at all times maintain proper decorum while
using the Suite. Licensee shall be responsible for its actions as well as those
of its invitees, including, but not limited to, actions arising from the
consumption of alcoholic beverages. Should Licensee or any of its invitees
create a disturbance or cause objects to be thrown or dropped from the Suite, in
addition to its other remedies, the Team shall have the right to eject the
parties responsible for such action, or all the persons in the Suite, from the
Stadium, and after a second such occurrence during the Term, to exercise any of
the Team’s rights upon default in accordance with the provisions of Section 11
of this License.
          Reproduction and Transmission of Event. Neither Licensee nor any of
its invitees shall film, photograph, record or transmit from the Suite or any
other portion of the Stadium all or any portion of any Home Game or other event,
or any description thereof, by any means (including without limitation radio,
television, or internet broadcasting), whether broadcast “live” or by means of
film or tape.
          Advertising. Neither Licensee nor any of its invitees shall attach in
any fashion or otherwise display any signs, banners, notices or advertisements
on the exterior or the interior of the Suite, other than those approved in
advance by the Team in its sole discretion.
     Default. In the event Licensee fails to pay when due any amounts to be paid
by Licensee pursuant to this License or otherwise defaults in the performance or
observation of its duties and obligations under this License, and Licensee shall
fail to cure same within ten
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



(10) days after notice from the Team, such event shall be deemed to be an “Event
of Default” hereunder. Upon the occurrence of an Event of Default, the Team, at
its option, without further notice or demand to Licensee, may, in addition to
all other rights and remedies provided in this License or available at law or in
equity, elect one or more of the following remedies:
          Terminate this License and Licensee’s right to use and enjoy the
Suite, and recover all damages to which the Team is entitled under law,
specifically including but not without limitation, all of the Team’s expenses of
re-licensing the Suite (including, without limitation, concessions to new
licensees, repairs, alterations, commissions, and legal fees). If the Team
elects to terminate this License, every obligation of the parties shall cease as
of the date of such termination, except that Licensee shall remain liable for
payment of the License Fee, performance of all other terms and conditions of
this License to the date of termination, and performance of all other terms and
conditions of this License which expressly survive termination hereof;
          Terminate Licensee’s right to use and enjoy the Suite without
terminating this License, in which event the Team may, but shall not be
obligated to, re-license the Suite, or any part thereof, for the account of
Licensee, for such License fee and term and upon such other conditions as are
acceptable to the Team. For purpose of each re-licensing, the Team is authorized
to redecorate, repair, alter and improve the Suite to the extent necessary in
the Team’s reasonable discretion. Until the Team re-licenses the Suite, Licensee
shall remain obligated to pay the License Fee to the Team as provided in this
License. If and when the Suite is re-licensed and if a sufficient sum is not
realized from such re-licensing after payment of all of the Team’s expenses of
re-licensing (including, without limitation, concessions to new licenses,
repairs, alterations, commissions and legal fees) to satisfy the payment of the
License Fee due under this License, Licensee shall pay the Team any such
deficiency upon demand. The Team shall use reasonable efforts to re-license the
right to the use and enjoyment of the Suite to another party; provided, however,
that if there are any other Private Suites in the Stadium available to be
licensed, the Team may give priority to licensing such other Private Suites. The
Team may demand arbitration pursuant Section 17(g) to recover any sums due the
Team under this Section 11(b) from time-to-time and that award of any amount due
the Team shall not be any defense to any subsequent action brought for any
amount not previously reduced to judgment in favor of the Team;
          Declare the entire amount of the [***] for the remaining portion of
the Term of this License to be immediately due and payable, and recover from
Licensee the net present value of the remaining License Fee payments due from
Licensee until the expiration date of this License, discounted at a rate of five
percent (5%) per annum; and
          In addition to the foregoing, re-enter and repossess the Suite and
remove all persons and effects therefrom, by summary proceeding, ejectment or
other legal action or by using such force as may be necessary, and the Team
shall have no liability by reason of any such re-entry, repossession or removal.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     If the Team retakes possession of the Suite pursuant to this Section 11,
with or without terminating this License, the Team may, at its option, remove
Licensee’s alterations, signs, personal property, equipment and other evidences
of Licensee’s use of the Suite, and store them at Licensee’s risk and expense or
dispose of them as the Team may see fit, and take and hold possession of the
Suite. In addition, any tickets previously issued to Licensee shall be invalid
(whether or not any may appear to be “honored” by any ticket-taker or other
representative of the Team, e.g., even if an invalid ticket is presented at the
Stadium and not rejected and access to the Stadium or Suite is obtained) and any
holder of any such invalid ticket who gains access to the Stadium or the Suite
may be summarily ejected.
     The foregoing remedies of the Team shall not be to the exclusion of any
other right or remedy set forth herein or otherwise available to the Team at law
or in equity. The prevailing party in any litigation concerning the subject
matter hereof shall be entitled to recover all attorneys’ fees and costs
incurred, with or without suit and on appeal.
     No waiver by the Team of any default or breach by Licensee of its
obligations hereunder shall be construed to be a waiver or release of any other
subsequent default or breach by Licensee hereunder and no failure or delay by
the Team in the exercise of any remedy provided for herein shall be construed a
forfeiture or waiver thereof or of any other right or remedy available to the
Team.
     Failure to Play Home Games.
     In the event the Team fails to play the number of Preseason and Regular
Season Home Games scheduled during any NFL Season, or in the event such
Preseason and Regular Season Home Games are scheduled and played but the Suite
is not available to view such Home Games and a reasonably comparable or better
Private Suite is not temporarily made available to Licensee, for any reason
(including without limitation strike, lockout, adverse weather, act of god,
damage or destruction of the Stadium or Suite, changes in NFL scheduling, or
other changes required or allowed by the NFL), then Licensee’s sole and
exclusive remedy shall be that the [***] payable hereunder shall be reduced. The
reduction shall be in proportion to a fraction computed by subtracting from the
number one (1) another fraction (x) the numerator of which is the number of
Regular Season Home Games played by the Team during an NFL Season for which the
Suite (or equivalent) is available, and (y) the denominator of which is the
number of Regular Season Home Games originally scheduled for that NFL Season.
(By way of example, if eight Regular Season Home Games are scheduled but only
seven are played, the reduction is in proportion to a fraction equal to [1 —
7/8], i.e., equal to 0.125 of the [***].) Notwithstanding the failure to play
the number of Regular Season Home Games originally scheduled for an NFL Season
for any reason, except as provided below, this License shall remain in full
force and effect during the period of any circumstance preventing the playing of
any scheduled Preseason or Regular Season Home Game, unless the Team determines
in good faith that such circumstance may be long term or permanent, in which
case by giving of notice to Licensee this License shall terminate. Any such
abatement of the [***] shall be computed annually and shall be applied as a
credit to the [***] for that NFL Season, if any, and then as a credit to the
[***] payable for the next License Year, if applicable, or if not applicable,
shall be refunded to Licensee. Any game
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



which is rescheduled and played, without regard to the day, date, time, or the
method or amount of notice of rescheduling given (but in any event notice is
deemed adequate by announcement to the regular local sports press), is
considered played for purposes of this License. The Team shall have no liability
to Licensee under any circumstance on account of (a) any cancellation or other
non-performance of any game or event other than a Home Game, or (b) any other
deficiency in the conduct of any game or event including any Home Game. In the
event that the Team shall permanently cease playing their Home Games at the
Stadium for any reason, then the Team may terminate this License by written
notice to Licensee without in any way incurring any liability to Licensee
described above as a result of such termination, except for the obligations to
return any remaining Security Deposit (subject to the provisions of Section 15)
and to return any License Fee relating to originally scheduled Home Games not
actually played in the Stadium (in accordance with the formula above).
     Right of Entry by the Team. The Team (including for purposes of this
Section, its employees, agents and contractors, and public officers) shall have
access to the Suite at any time (including during Home Games and other events)
to the extent deemed necessary by the Team (a) for the performance of its
obligations hereunder and for any and all purposes related thereto, (b) to
investigate any suspected violations of the terms and conditions of this
License, or (c) otherwise in connection with its interest in the Suite. Licensee
shall not interfere with the Team’s right of access, including by installation
of additional or changed locks or otherwise. At the instruction of the Team,
Licensee shall immediately cease and desist from any activity the Team deems
dangerous, in violation of the terms and conditions of this License, or
objectionable (e.g., excessive consumption of alcoholic beverages), and failure
to comply with such instruction shall be grounds for ejection from the Stadium.
     Disclaimer of Liability; Risk of Loss; Indemnification.
          For purposes of this Section:
               “Licensee Parties” include Licensee and its invitees, and their
respective shareholders, members, partners, affiliates, directors, officers,
employees, agents, contractors, licensees and invitees.
               “Team Parties” include Football Northwest LLC, First & Goal Inc.,
the Washington State Public Stadium Authority, the National Football League,
other NFL teams, the Stadium concessionaire, other event sponsors, promoters and
participants, the press, and their respective shareholders, members, partners,
affiliates, directors, officers, employees, agents, contractors, licensees and
invitees.
               “Indemnified Liabilities” include all liabilities, damages,
losses, claims, demands, costs and expenses, including attorneys’ fees and
litigation expenses, related to any personal injury, property damage, or
economic loss, arising out of or in connection with the use or occupancy of the
Suite, Stadium, or Stadium and Exhibition Center by any of the Licensee Parties,
and/or the management of the Suite, Stadium or the Stadium and Exhibition
Center, and/or the presentation of any game or other event by any of the Team
Parties, resulting from any cause whatsoever, including but not limited to acts
or
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



omissions of any of the Team Parties or of third-parties or of unknown parties
(including any related to or caused by the conduct of, by any participant in, or
by others in attendance at, any Home Game or other game or event held at the
Stadium and Exhibition Center), whether arising prior to, during or subsequent
to, the performance of any Home Game or other game or event, or by violation of
the provisions of this License or of any applicable laws, rules, regulations or
order of any governmental agency having jurisdiction.
          Neither the Team nor any of the other Team Parties shall be liable for
any Indemnified Liability to Licensee or any of the other Licensee Parties, and
Licensee, for itself and all other Licensee Parties, hereby assumes all risk
related to Indemnified Liabilities, unless due to gross negligence or willful
misconduct of the Team.
          Licensee, for itself and all other Licensee Parties, hereby releases
the Team and all other Team Parties from every Indemnified Liability, and shall
defend, indemnify and hold the Team and all other Team Parties harmless from and
against every Indemnified Liability, unless due to gross negligence or willful
misconduct of the Team.
          Licensee shall, at its sole cost and expense, obtain and keep in full
force and effect at all times during the Term of this License, the following
described insurance policies (“Policies”): (i) a Commercial General Liability
insurance policy with an each occurrence limit of at least One Million Dollars
($1,000,000.00), a Fire Damage legal limit of at least Fifty Thousand Dollars
($50,000), and a Medical Expense limit of at least Five Thousand Dollars
($5,000) written on Insurance Service Office (ISO) Form CG 00 01 (07/98) (or its
equivalent), for the performance by Licensee of the indemnity provisions of this
License; and (ii) All Risk Property insurance covering any personal property,
furniture or fixtures brought into or installed in or changes, alterations or
additions made to the Suite by Licensee and any of the other Licensee Parties.
Prior to the Commencement Date, Licensee shall deliver to the Team a certificate
evidencing the issuance of such Policies. Licensee’s Policies and certificate
evidencing such Policies shall (a) name Football Northwest LLC, First & Goal
Inc., the Washington State Public Stadium Authority, and the NFL as additional
insureds, (b) contain a provision by which the insurer agrees that the policy
shall not be canceled except after 30 days written notice to the Team, (c) be
issued by Insurance companies reasonably satisfactory to the Team which are
qualified to do business in the State of Washington, and (d) provide that the
insurers under the Policies waive subrogation. Any liability insurance carried
or to be carried by Licensee shall be primary over any policy carried by the
Team. Policy limits and coverages described in this Section shall be reviewed
every three (3) years by the Team and adjusted, in its sole discretion, to
reflect inflation or deflation, changes in coverage customarily required for
similar risks and other relevant factors. If Licensee shall fail to obtain or
maintain the required Policies, the Team may, at its option, obtain the Policies
on Licensee’s behalf, using reasonable efforts to obtain such insurance at a
reasonably competitive rate, and the cost of such insurance shall be immediately
due and payable upon demand of the Team. The Team shall obtain property
insurance for the Suite, but such insurance will not cover any personal
property, furniture or fixtures brought into or installed in or changes,
alterations or additions made to the Suite by Licensee or any of the other
Licensee Parties. Neither this subsection nor any Policies shall limit Licensees
obligations under this Section.
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



     Security Deposit. [***]
     Miscellaneous.
          Surrender. Upon the expiration of the Term of this License or upon the
earlier termination of this License, Licensee shall surrender possession of the
Suite to the Team in the condition in which it was originally delivered to
Licensee, except for normal wear and tear, and damage caused by casualty or
force beyond control of Licensee or its invitees.
          Assignment by Licensee. Licensee may, upon prior notice to the Team,
assign this License to any “affiliate” of Licensee, or any corporation or other
entity which succeeds to all of the rights and obligations of Licensee as a
result of merger, consolidation or other corporate reorganization. Any such
assignment, however, shall not relieve Licensee of its obligations hereunder and
Licensee shall thereupon remain equally liable with the assignee of this License
for all of the obligations of the “Licensee” hereunder. Except as described in
the immediately preceding two sentences, Licensee shall have no right to assign
this License or sublicense, pledge or otherwise transfer or encumber the Suite
or this License, or any of Licensee’s rights and obligations, hereunder without
the prior written consent of the Team which consent may be withheld in its sole
discretion. If amounts paid by Licensee hereunder are shared by any other
person, firm, corporation or entity, the Team must be provided with notice of
the name or names of persons, firms, corporations or other entities; provided,
however, such notice shall not limit Licensee’s liability hereunder. Any
attempted sale, assignment, sublicense, pledge, transfer or encumbrance in
contravention of the foregoing shall be null and void and of no effect. For
purposes hereof, an “affiliate” of Licensee shall be any person, firm or
corporation which, directly or indirectly, controls, is controlled by, or is
under common control with, Licensee (where “control” means ownership and control
of in excess of fifty percent (50%) of the outstanding equity and voting
interests).
          Assignment by the Team; Subordination. The Team may mortgage, pledge,
assign or otherwise encumber the Suite, this License and/or the Security Deposit
as security for financing the facilities operated by the Team in the Stadium or
for other purposes of the Team, and that, in such event, this License and the
rights and interests of Licensee hereunder shall be subject and subordinate
thereto.
          Notices. All notices, demands and other communications between the
parties required or appropriate hereunder shall be in writing and deemed
received upon actual delivery or fax to the address set forth above for the Team
and to the address/fax number set forth in Section 1(a) for Licensee, or to such
other address/fax number as may be designated by either party, from time to
time, in writing.
          Governing Law; Venue. This License governs rights to a suite located
in King County, State of Washington and it shall be governed by, and construed
and enforced in accordance with, the laws of the State of Washington, without
regard to any otherwise applicable principles of conflicts of law. Venue of any
arbitration proceedings or court proceedings if permissible under Section 16(g)
arising out of or relating to this License shall
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



lie exclusively in either arbitration forums or in the state or federal courts
located in Seattle, Washington.
          Captions. The captions and titles of the sections and subsections in
this License are for the convenience of reference only and shall not limit or
otherwise affect any of the terms hereof.
          Dispute Resolution. Any dispute or claim that arises out of or relates
to this License shall be submitted to non-binding mediation administered by the
American Arbitration Association (“AAA”) under its then effective Commercial
Mediation Rules, or to another mediator if the parties so agree. Thereafter, any
unresolved dispute or claim arising out of or relating to this License shall be
resolved by final and binding arbitration administered by the AAA, or another
arbitrator if the parties so agree, in accordance with the AAA’s then effective
Commercial Arbitration Rules. Notwithstanding the otherwise exclusive dispute
resolution procedures set forth in this Section 16(g), the Team may, in its sole
discretion, exercise any of its self-help remedies available by law or under
this License, or file suit directly in court to seek injunctive relief against
Licensee or to obtain relief under all applicable forcible entry and detainer
statutes. The arbitrator(s) are directed to issue a final award no more than
90 days after the initial demand for arbitration, but any failure to timely
issue a final award shall neither deprive the arbitrator(s) of jurisdiction nor
invalidate a subsequent award.
          Attorneys’ Fees and Costs. The substantially prevailing party in any
judicial or arbitration proceeding arising out of or relating to this License
shall be reimbursed by the other party hereto for all costs, disbursements,
expenses and attorneys’ fees (collectively, the “Costs”). Costs include, without
limitation, all attorneys’ fees incurred in negotiations, mediations,
arbitrations, trials, administrative proceedings, bankruptcy proceedings and any
appeals from any such proceedings, as well as post-judgment collection efforts.
          Integration. This License, together with the Exhibits annexed hereto,
contains the entire agreement of the parties with respect to the matters
provided for herein, and shall supersede any written instrument or oral
agreement previously made or entered into by the parties hereto. In particular,
this License shall supersede the terms and conditions of any promotional or
marketing materials shown or provided to Licensee in connection with the Suite.
     The following Exhibits are annexed hereto and made a part hereof:

  (1)   Exhibit A — Diagram of the Stadium showing the approximate location of
the Suite.     (2)   Exhibit B — Fixtures, Furnishings and Equipment of the
Suite.

          Severability. If any term, covenant, or condition of this License or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this License or such other documents,
or the application of such item, covenant, or condition to persons or
circumstances other than those as to which it
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



is held invalid or unenforceable, shall not be affected thereby, and each term,
covenant, or condition of this License or such other documents shall be valid
and shall be enforced to the fullest extent permitted by law.
          Successors and Assigns. This License, and all the terms and provisions
hereof, shall inure to the benefit of and be binding upon the parties hereto,
and their respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.
          Modifications in Writing. No amendment or modification to this License
shall be effective unless in writing and signed by the party bound thereby.
          Joint and Several Liability. All of the persons or entities
constituting Licensee shall be jointly and severally liable for all of the
obligations of Licensee contained herein.
          Time of the Essence. Time shall be of the essence in the performance
of the terms and conditions of this License.
     DATED as of the date above first written.

            TEAM:

Football Northwest LLC
      By:           Name:   Amy K. Sprangers        Title:   Director of Suite
Sales and Services          LICENSEE (Entity):

Jones Soda Co.
      By:           Name:   Joth Ricci        Title:   President & CEO   

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
DIAGRAM OF PROPOSED LOCATION OF SUITE
[Attached following this page]
[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Exhibit H
Dispensers and Coolers

                  Existing     Fountain   Single-
Door Location   Machines   Coolers  
 
       
131
  [***]   [***]
133
  [***]   [***]
135
  [***]   [***]
137
  [***]   [***]
139
  [***]   [***]
 
       
105
  [***]   [***]
107
  [***]   [***]
109
  [***]   [***]
 
       
111
  [***]   [***]
 
       
113
  [***]   [***]
116
  [***]   [***]
118
  [***]   [***]
 
       
120
  [***]   [***]
122
  [***]   [***]
124
  [***]   [***]
126
  [***]   [***]
 
       
300
  [***]   [***]
303
  [***]   [***]
 
       
305
  [***]   [***]
307
  [***]   [***]
309
  [***]   [***]
311
  [***]   [***]
313
  [***]   [***]
314
  [***]   [***]
321
  [***]   [***]
323
  [***]   [***]
324
  [***]   [***]
330
  [***]   [***]
331
  [***]   [***]
333
  [***]   [***]
335
  [***]   [***]

                  Existing     Fountain   Single-
Door Location   Machines   Coolers  
204
  [***]   [***]
208
  [***]   [***]
210
  [***]   [***]
214
  [***]   [***]
230
  [***]   [***]
234
  [***]   [***]
236
  [***]   [***]
240
  [***]   [***]
East Eye
Bar
  [***]    
West Eye
Bar
  [***]    
FSN Bar
  [***]    
 
       
Press Room
  [***]    
 
       
Portables
  [***]    

          MISC 2-Door Merchandisers  
 
       
FSN Lounge
      [***]
Suite
       
Pantries
      [***]
Warehouse
      [***]
Vending
      [***]

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



         
337
  [***]   [***]
339
  [***]   [***]
341
  [***]   [***]
344
  [***]   [***]
EX-HALL
  [***]   [***]

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Commission pursuant to a request for confidential treatment
under Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 